In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-15-00395-CR
                                 ________________________


                          ROBERT JEFFREY SPAETH, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE



                         On Appeal from the County Court at Law No. 1
                                      Potter County, Texas
                 Trial Court No. 141,284; Honorable Richard Dambold, Presiding


                                         October 18, 2017

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pursuant to a plea bargain, Appellant, Robert Jeffrey Spaeth, was convicted of

possession of marihuana, less than two ounces, a Class B misdemeanor,1 and

sentenced to six days confinement and a $300 fine. By a sole issue, he argues the



      1
          TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(1) (West 2017).
evidence should have been suppressed because he was unlawfully stopped for making

a U-turn. We affirm.


         BACKGROUND

         Shortly after midnight on January 21, 2015, Appellant was traveling eastbound

on East Amarillo Boulevard and turned his vehicle around to travel in the opposite

direction where the boulevard intersects with North Johnson Street. He was stopped by

Officer Justin Serbantez for making the U-turn in a “business district.”


         Pursuant to the stop, the officer conducted a warrantless search of Appellant’s

vehicle which resulted in the discovery and seizure of less than two ounces of

marihuana. Appellant was arrested and charged with possession of marihuana. When

his motion to suppress was denied, he entered into a plea bargain based on stipulated

facts.


         STANDARD OF REVIEW

         The trial court’s ruling on a motion to suppress is reviewed under a bifurcated

standard. Ramirez-Tamayo v. State, No. PD-1300-16, 2017 Tex. Crim. App. LEXIS

881, at *9 (Tex. Crim. App. Sept. 20, 2017) (citing Furr v. State, 499 S.W.3d 872, 877

(Tex. Crim. App. 2016)).      First, we afford almost total deference to the trial court’s

determination of historical facts. Cole v. State, 490 S.W.3d 918, 922 (Tex. Crim. App.

2016). When, as here, findings of fact are not entered, we view the evidence in the light

most favorable to the trial court’s ruling and assume it made findings that are consistent

with its ruling and that are supported by the record. Id. Second, we review the trial

court’s application of the law to the facts de novo. Id. We will uphold the trial court’s


                                             2
ruling if the record reasonably supports that ruling and is correct on any theory of law

applicable to the case. Id.


       APPLICABLE LAW —FOURTH AMENDMENT

       The Fourth Amendment prohibits unreasonable searches and seizures by the

Government and its protections extend to brief investigatory stops of persons or

vehicles that fall short of a traditional arrest. Ramirez-Tamayo, 2017 Tex. Crim. App.

LEXIS 881, at *10 (citing United States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744,

151 L. Ed. 2d 740 (2002)). When a police officer initiates an investigatory detention, the

burden is on the State to show that the officer had reasonable suspicion that the person

detained was violating the law. Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868, 20 L.

Ed. 2d 889 (1968); Delafuente v. State, 414 S.W.3d 173, 176 (Tex. Crim. App. 2013).

Reasonable suspicion exists when, based on the totality of the circumstances, the

officer has specific, articulable facts that when combined with rational inferences from

those facts, would lead him to reasonably conclude that the person detained is, has

been, or soon would be engaged in criminal activity. Ford v. State, 158 S.W.3d 488,

492 (Tex. Crim. App. 1997).       This is an objective standard that disregards any

subjective intent of the officer making the stop and looks solely to whether an objective

basis for the stop exists. Id.


       APPLICABLE LAW —AMARILLO MUNICIPAL CODE

       Here, Appellant was detained based on suspicion of having violated a city

ordinance prohibiting U-turns in certain areas of the city. In that regard, four separate




                                            3
ordinances of the Amarillo Municipal Code are relevant to this appeal. They provide as

follows:


       Section 16-3-130—Central business district.

       It shall be unlawful and an offense to make a left-hand turn upon emerging
       from or entering into an Alley or Driveway except on One-way Streets
       within the Central Business District being formed by the following Street
       lines:

              Beginning at a point on the west line of Van Buren Street at
              its intersection with the Right-of-way of the FW & D R.R.;
              thence in a southerly direction along the west line of Van
              Buren Street to the south line of 11th Avenue; thence in an
              easterly direction along the south line of 11th Avenue to the
              West Boundary of the P & SF R.R. Right-of-way; thence in a
              northerly direction along the west boundary line of the P &
              SF R.R. Co. Right-of-way to its intersection with the FW & D
              R.R. Right-of-way; thence in a westerly direction along the
              south boundary line of the FW & D R.R. Right-of-way to the
              point of beginning.

       Section 16-3-131—Exit and entrance of parking establishments in
       central business district; required signs.

       Each operator, owner or lessee of a parking lot, garage or other
       establishment where cars are parked or stored, within the Central
       Business District set out in the preceding section, shall place and maintain
       in conspicuous view at the entrance and exit appropriate Signs advising
       the public whether a left turn or a right turn, or both, is allowed on leaving
       or entering the parking establishment.

       Section 16-3-132—Turning around—Where and when permitted.

       (a) The Operator of a vehicle shall not turn such vehicle so as to proceed
       in the opposite direction upon any Street except at an intersection.

       (b) The Operator of a vehicle shall not turn such vehicle so as to proceed
       in the opposite direction unless such movement can be made in safety
       and without interfering with other traffic.

       Section 16-3-133—Same—Prohibited in business district, at traffic
       signals.




                                             4
       The operator of a vehicle shall not turn such vehicle so as to proceed in
       the opposite direction upon any Street in a business District or at an
       intersection controlled by traffic signals.

(Emphasis added).

       ANALYSIS

       By a sole issue, Appellant contests the traffic stop leading to the discovery of the

marihuana was unlawful because the U-turn he made was legal. For the reasons that

follow, we disagree.


       At the hearing on Appellant’s motion to suppress, the parties stipulated to the

following facts in lieu of further proof or testimony:


       1. [Appellant] was driving a motor vehicle at 12:45 a.m. on January 21,
       2015.

       2. [Appellant’s] initial direction of travel was eastbound on E Amarillo
       Boulevard in Amarillo.

       3. [Appellant] turned his vehicle around at the intersection of N Johnson
       and E Amarillo Boulevard.

       4. Officer Justin Serbantez is a certified peace officer with the Amarillo
       Police Department.

       5. Serbantez was on duty in uniform in a marked patrol car at the time of
       the stop.

       6. Serbantez witnessed [Appellant] turn his vehicle around.

       7. Serbantez stopped [Appellant] because he had turned around at the
       intersection on N Johnson Street and E Amarillo Boulevard.

       8. [Appellant] turned around his vehicle at an intersection, it was done
       safely, and it did not interfere with other traffic.

       9. [Appellant] did not turn around his vehicle at an intersection that was
       controlled by traffic signals.



                                               5
With these stipulations in mind, the only issue before the trial court was whether

Appellant made a U-turn in a “business district” in violation of section 16-3-133 of the

Amarillo Municipal Code.


        The trial court took judicial notice that, at the time of the stop, the four corners of

the intersection consisted of the following:


        a fast food restaurant on the northeast corner;

        an auto parts store on the southwest corner;

        a lot on the northwest corner; and

        a lot on the southeast corner.

The intersection is zoned by the City of Amarillo as “light commercial.” Although there

are residences along North Johnson Street, no residences exist at the four corners of

the intersection.


        Appellant argues that section 16-3-133 of the Amarillo city ordinance is vague

because the term “business district” is subject to two interpretations. First, he contends

it is synonymous to “Central Business District” and U-turns are illegal only in the specific

geographical area defined by section 16-3-130. The second interpretation, according to

Appellant, is that “business district” is an unconstitutionally vague term referring to other

undefined areas of Amarillo. These interpretations, he contends, create an ambiguity

that makes enforceability a problem as well as a violation of the rule of lenity.2 In


        2
           The rule of lenity requires the adoption of a less harsh interpretation of a penal statute when the
statute is subject to different interpretations. Cuellar v. State, 70 S.W.3d 815, 821 (Tex. Crim. App. 2002)
(Cochran, J., concurring). The rule of lenity was codified in 2015. See TEX. GOV’T CODE ANN. § 311.035
(West Supp. 2016).



                                                      6
support of his argument, he invokes the Code Construction Act. TEX. GOV’T CODE ANN.

§ 311.021 (West 2013).3


       Under the canons of statutory construction, courts are to construe a statute

according to its plain meaning, unless the language is ambiguous or the interpretation

would lead to absurd results that the drafters could not have intended. Williams v.

State, 253 S.W.3d 673, 677 (Tex. Crim. App. 2008). This is accomplished by focusing

on the literal text of the statutory language in question, reading it in context, and

construing it “according to the rules of grammar and common usage.” TEX. GOV’T CODE

ANN. § 311.011(a) (West 2013). In applying the Code Construction Act, a court must

assume that every word has been used for a purpose and that each word, phrase,

clause, and sentence should be given effect if reasonably possible. Tapps v. State, 294
S.W.3d 175, 177 (Tex. Crim. App. 2009).


       Appellant relies on Grayned v. City of Rockford, 408 U.S. 104, 108-09, 92 S. Ct.
2294, 33 L. Ed. 2d 222 (1972), which involved an anti-noise ordinance, to support his

argument that section 16-3-133 is ambiguous and vague. He suggests that unlike the

ordinance in Grayned, section 16-3-133 fails to give an individual fair notice of the

offending conduct proscribed by law, specifically as it pertains to the illegality of U-turns

in certain parts of the City of Amarillo.



       3
           Section 311.021 provides that in enacting a statute, it is presumed that:

       (1) compliance with the constitutions of this state and the United States is intended;
       (2) the entire statute is intended to be effective;
       (3) a just and reasonable result is intended;
       (4) a result feasible of execution is intended; and
       (5) public interest is favored over any private interest.


                                                      7
       According to section 16-3-132, U-turns are permitted at intersections that are not

controlled by traffic signals when they can be made safely and without interfering with

other traffic.   On the other hand, section 16-3-133 prohibits U-turns in a “business

district” or at an intersection controlled by traffic signals. “Business district” in section

16-3-133 is not defined. However, an undefined term does not make a statute vague.

See State v. Holcombe, 187 S.W.3d 496, 500 (Tex. Crim. App. 2006).               Terms not

defined in a statute are to be given their plain and ordinary meaning, and words defined

in dictionaries and with meanings so well-known as to be understood by a person of

ordinary intelligence are not to be considered vague and indefinite. See Watson v.

State, 369 S.W.3d 865 (Tex. Crim. App. 2012). See also Meuret v. State, 500 S.W.3d
539, 553 (Tex. Crim. App. 2016).


       The intersection where Appellant made a U-turn has businesses on two of the

four corners and the other two corners are commercial lots.           In utilizing Amarillo’s

zoning map, the State pointed out that the intersection where Appellant was stopped

was zoned as a “light commercial” district. “Commercial” is defined as “occupied with or

engaged in commerce or work intended for commerce”; “of or relating to commerce.”

MERRIAM-W EBSTER’S COLLEGIATE DICTIONARY 249 (11th ed. 2003). “Business” is defined

as “a usually commercial or mercantile activity engaged in as a means of livelihood”; “a

commercial or sometimes an industrial enterprise.” Id. at 167.


       A statute provides fair notice of prohibited or required conduct and adequate

guidelines for law enforcement if it communicates its reach in words of common

understanding. Baird v. State, 212 S.W.3d 624, 629 (Tex. App.—Amarillo 2006, pet.



                                             8
ref’d). Appellant’s interpretation that “Central Business District” and “business district”

are synonymous leads to an absurd result that U-turns are illegal only in the geographic

area defined as the “Central Business District” in section 16-3-130. The drafters of the

relevant sections of the Amarillo Municipal Code did not accidentally omit the word

“central” from “business district” in section 16-3-133.       The references to “Central

Business District” are preceded by the article “the” whereas references to “business

district” are preceded by the article “a” meaning any business district in Amarillo.


       If we were to accept Appellant’s argument that U-turns are only prohibited in the

Central Business District as defined by section 16-3-130, it would obviate the need for

sections 16-3-132 (Turning Around—Where and when permitted) and 16-3-133 (Same-

Prohibited in business district, at traffic signals). Appellate courts must not interpret a

statute in a manner that renders any part of the statute meaningless or superfluous. In

re State, 489 S.W.3d 24, 31 (Tex. App.—Amarillo 2016, no pet.). Additionally, “the

courts of this State have long held that persons are presumed to know the law and

ignorance of the law excuses no man.”        See Hayes v. State, 672 S.W.2d 246, 248

(Tex. App.—Waco 1984, no pet.) (citing Crain v. State, 69 Tex. Crim. 55, 153 S.W. 155

(1913)). See also Burns v. State, No. 07-15-00229-CR, 2016 Tex. App. LEXIS 3405, at

*10 (Tex. App.—Amarillo April 1, 2016, pet. ref’d).


       We conclude that the term “Central Business District” defined in section 16-3-130

is not synonymous with the term “business district” in section 16-3-133. In applying the

principles of statutory construction, we also conclude that section 16-3-133 is not vague

or ambiguous and that the trial court did not err in concluding that the intersection in



                                             9
question was “within a business district.” Accordingly, Appellant was lawfully stopped

for making a U-turn in a “business district.” Appellant’s sole issue is overruled.


       CONCLUSION

       The trial court’s judgment is affirmed.




                                                  Patrick A. Pirtle
                                                     Justice


Do not publish.




                                             10